*697OPINION.
Green:
In this appeal there is no dispute as to the market value of the. parcels of real estate. The issue is whether the value of an undivided one-half interest in real estate is 50 per cent of the market value of the whole or is 45 per cent thereof, as is contended by the executors.
On behalf of the executors, it is pointed out that it is the common practice in the New York real estate market, in appraising real estate, to deduct a percentage because of undivided fractional interest?. It is further pointed out that this is also the practice of the transfer tax authorities of the State of New York, and that they in fact did deduct 10 per cent in this particular estate. The reason given for this deduction is the additional inconvenience of dealing with several owners, the possibility of minor heirs, partition suits, and disagreement of several owners. While this appraisal practice may be followed to a great extent, the testimony in this case discloses that in cases of actual sales undivided fractional interests brought in the market a value equal to or in excess of the aliquot portion of the value of the entire parcel. The executors have offered no actual evidence of value other than the practice of the New York real estate dealers and the New York transfer tax authorities. There is no evidence to sustain the values *698placed by the executors upon these particular parcels of land such as would warrant us in disturbing the values fixed by the Commissioner.
AruNdell not participating.